IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : NO. 197
                                          :
DESIGNATION OF CHAIR AND VICE-            : DISCIPLINARY RULES DOCKET
CHAIR OF THE PENNSYLVANIA                 :
INTEREST ON LAWYERS TRUST                 :
ACCOUNT BOARD                             :




                                       ORDER

PER CURIAM
         AND NOW, this 9th day of June, 2020, Stella L. Smetanka, Esquire, is hereby

designated as Chair, and Markita Morris-Louis, Esquire, as Vice-Chair, of the

Pennsylvania Interest on Lawyers Trust Account Board, commencing September 1, 2020.